FILED
                                                         AUGUST 31, 2021
                                                    In the Office of the Clerk of Court
                                                   WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Marriage of:            )         No. 37156-5-III
                                             )
RUTH EVE WATSON,                             )
                                             )
          Appellant / Cross-Respondent,      )
                                             )         UNPUBLISHED OPINION
   and                                       )
                                             )
WILLIAM MORRIS WATSON,                       )
                                             )
          Respondent / Cross-Appellant.      )

       PENNELL, C.J. — Ruth Watson, now known as Ruth Maidon, and William Watson

cross appeal the terms of an order dissolving their marriage. We affirm.

                                         FACTS

       Ms. Maidon petitioned in November 2016 for dissolution of her 12-year marriage

to Mr. Watson. Throughout the marriage, Mr. Watson worked as an electrician and

supplied the household’s only income. Ms. Maidon was a homemaker and took care of

the family’s finances. Ms. Maidon’s earning potential was limited due to her education

level (she possessed only a general educational diploma) and health struggles (she has an

autoimmune disorder).
No. 37156-5-III
In re Marriage of Watson


       A temporary order provided Ms. Maidon with $2,700 per month in spousal

maintenance and the marital home in Washington. However, Ms. Maidon left to reside in

Florida over the winter of 2017-18, and Mr. Watson was granted possession of the home.

Subsequently, Ms. Maidon began renting a property in Florida and residing there full

time. In the months preceding the dissolution petition, Ms. Maidon also withdrew

$28,200 in funds from a joint bank account she held with Mr. Watson. She alleges to have

provided $19,000 from these funds to Mr. Watson toward purchase of a “Raptor” fifth

wheel RV (recreational vehicle). Mr. Watson denies this allegation.

       A bench trial was held in April 2019. At trial, the court permitted Mr. Watson to

call a witness who he had failed to disclose to Ms. Maidon prior to trial. The trial court

ultimately provided Ms. Maidon $283,736.65 in assets and assessed $10,868.39 in

liabilities, for a net award of $272,868.26. It provided Mr. Watson $303,003.35 in assets

and assessed $13,192.39 in liabilities, for a net award of $289,810.96. The court also

ordered an equalization payment of $8,471.35 to be paid to Ms. Maidon. It found

Ms. Maidon’s testimony not credible concerning the use of $28,200 she withdrew from

the joint account. The court awarded Ms. Maidon spousal maintenance of $2,200 per

month until December 2019.

       Both Ms. Maidon and Mr. Watson appeal from the final divorce order.


                                              2
No. 37156-5-III
In re Marriage of Watson


                                        ANALYSIS

Previously undisclosed witness

       Ms. Maidon challenges the trial court’s decision allowing a previously undisclosed

witness (Frank Newell) to testify at trial. We find no abuse of discretion. 1 There is no

evidence Mr. Watson withheld Mr. Newell’s name for tactical reasons or in violation of a

court order. Mr. Newell’s testimony was brief and limited to issues previously testified to

by Ms. Maidon. Introduction of Mr. Newell’s testimony did not materially disadvantage

Ms. Maidon. We will not disturb the trial court’s decision to allow the testimony.

Spousal maintenance

       Ms. Maidon claims the trial court abused its discretion in limiting spousal

maintenance to eight months posttrial. We disagree. The trial court explicitly listed the

statutory factors of RCW 26.09.090 prior to providing its ruling on spousal maintenance.

It considered the age and physical condition of Ms. Maidon and Mr. Watson, the duration

of their marriage, the ability of each party to find employment, and Mr. Watson’s ability

to make spousal support payments. The court’s award of $2,200 per month was based on

Ms. Maidon’s and Mr. Watson’s testimony on their expenses, and was calculated to allow



       1
        We review a trial court’s evidentiary decisions for abuse of discretion. State v.
Quaale, 182 Wn.2d 191, 196, 340 P.3d 213 (2014).

                                              3
No. 37156-5-III
In re Marriage of Watson


Ms. Maidon to maintain her standard of living. While the trial court could have extended

its maintenance award, it was not required to do so. There was no abuse of discretion.

Credibility of testimony

       Ms. Maidon contends the trial court erred by finding her testimony not credible

concerning the use of her withdrawal of $28,200 from the joint bank account. Again, we

disagree. The parties disputed the issue of whether Ms. Maidon used the $28,200 or gave

most of it to Mr. Watson. The court was tasked with deciding which party was more

credible and it ruled in favor of Mr. Watson. We are neither fact finders nor in a position

to second guess the trial court’s credibility determination. The decision regarding the

$28,200 must stand.

Property division

       Both parties dispute the trial court’s disposition of property. Ms. Maidon contends

she is entitled to a larger equalization payment because the trial court erroneously

included in her community property award the $28,200 she withdrew from the joint bank

account she held with Mr. Watson. She also claims the distribution was insufficient in

light of her limited earning potential and disability. Mr. Watson contends in his cross

appeal that the trial court erred by including in his community award the separate property




                                             4
No. 37156-5-III
In re Marriage of Watson


in his individual retirement accounts, thus inflating the net worth of the award he received

and requiring him to make an equalization payment to Ms. Maidon. We reject both

claims.

       As previously stated, the trial court was entitled to credit Mr. Watson’s claim that

Ms. Maidon appropriated the money she withdrew from the parties’ joint bank account.

As a result, Ms. Maidon’s criticism of the court’s equalization payment fails.

       The parties’ complaints about the amount of the trial court’s ultimate distribution

decision also fail. The court properly took into account Mr. Watson’s separate property

in determining a “just and equitable” distribution of property. RCW 26.09.080. Mr.

Watson’s retirement accounts constituted a sizeable portion of the property before the

court. Given Ms. Maidon’s limited earning potential and health problems, it was not an

abuse of discretion for the trial court to consider Mr. Watson’s separate interests in the

retirement accounts when calculating a fair and just final distribution. At the same time,

the fact that the court’s final distribution accounted for Ms. Maidon’s circumstances

defeats her criticisms of the trial court’s final award as inadequate.

                                      CONCLUSION

       The dissolution order is affirmed.




                                              5
No. 37156-5-III
In re Marriage of Watson


       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                          _________________________________
                                          Pennell, C.J.

WE CONCUR:


______________________________
Fearing, J.


______________________________
Lawrence-Berrey, J.




                                             6